DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 (hence claim 5) and 12 (hence claim 13) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 4 and 12, the recitation of “defined by” (claim 4, line 2 and claim 12, line 1) is improper.  The manifold does not define a condition, rather allows a condition  to be or exist.  It is suggested that “defined by” be changed to --configured to allow--.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-10, 14-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjader  (US  2017/0089501) in view of Handford (US 5,328,297).
As to claim 1, Tjader discloses a wire pulling apparatus comprising:
a frame (generally at 100);
a pulling cylinder 110 having a stationary 112 and a movable 114 end, wherein the pulling
cylinder 110 is attached to the frame at the stationary end, and in which the movable end is extendable relative to the stationary end; and 
a vise assembly 140 configured to grip a wire rope 102 and attached to the pulling
assembly at the movable end.
	Tjader does not disclose a reel disposed within the frame.  Handford discloses a wire pulling apparatus 10 comprising a frame 12, wherein the frame 12 includes a reel 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reel as disclosed by Handford, since doing so provides the expected benefit of winding/unwinding of a wire or cable of a pipeline repair type apparatus.
	
As to claim 2, Handford further discloses a hydraulic motor 31 configured to drive rotation of the reel 30.
As to claim 6, Handford is silent to the hydraulic motor being bidirectional; however, winch type motors are typically bidirectional to allow for winding or winding of wire or cable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bidirectional motor, since doing so provides the expected benefit of winding/unwinding of a wire or cable of a pipeline repair type apparatus.
As to claim 7, Tjader discloses wherein the pulling cylinder 110 is vertically oriented.
As to claim 8, Tjader discloses (see figure 5) a system comprising: a pipe slitter 200; a wire rope 420 having a first end and a second end, in which at least a portion of the wire rope is below ground; in which the first end of the wire rope is attached to the pipe slitter 200.  Tjader also discloses a wire pulling apparatus comprising:
a frame (generally at 100);
a pulling cylinder 110 having a stationary 112 and a movable 114 end, wherein the pulling
cylinder 110 is attached to the frame at the stationary end, and in which the movable end is extendable relative to the stationary end; and 
a vise assembly 140 configured to grip a wire rope 102/420 and attached to the pulling
assembly at the movable end.
Tjader does not disclose a reel disposed within the frame.  Handford discloses a wire pulling apparatus 10 comprising a frame 12, wherein the frame 12 includes a reel 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reel as disclosed by Handford, since doing so provides the expected benefit of winding/unwinding of a wire or cable of a pipeline repair type apparatus.
As to claim 9, Tjader in view of Handford would inherently disclose in which the reel rotates in a first direction during extension of the pulling cylinder.  For example, during extension, the reel would inherently rotate in a first direction (i.e. unwind).
As to claim 10, Tjader in view of Handford would inherently disclose in which the reel rotates in a second direction during retraction of the pulling cylinder. For example, during retraction, the reel would inherently rotate in a second direction (i.e. wind).
As to claim 14, Tjader discloses the method of using the system comprising:
disposing the wire rope 102/420 into a pipe to be replaced such that the pipe slitter 200 is at one end of the pipe and the wire pulling apparatus 100 is at an opposite end of the pipe;
gripping the wire rope with the vise assembly 140;
while the wire rope is gripped within the vise assembly, extending the pulling cylinder 110;
thereafter, retracting the pulling cylinder 110, thereby releasing the wire rope from within the vise assembly 140;
while the pulling cylinder is retracting, rotating the reel in a first direction to coil
the wire rope thereabout;
thereafter, repeating the steps of gripping the wire rope with the vise assembly and extending the pulling cylinder.
Tjader does not disclose a reel disposed within the frame, hence the step of rotating the reel.  Handford discloses a wire pulling apparatus 10 comprising a frame 12, wherein the frame 12 includes a reel 30 configured wind/unwind a wire/cable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reel that winds/unwinds wire/cable as disclosed by Handford, since doing so provides the expected benefit of winding/unwinding of a wire or cable of a pipeline repair type apparatus.

As to claim 15, Tjader in view of Handford would inherently disclose in which the reel rotates in a second direction during extension of the pulling cylinder.  For example, during extension, the reel would inherently rotate in a second direction (i.e. unwind).
As to claim 16, Tjader discloses wherein the vise assembly 140 comprises:
opposed jaws 142, 144 configured to grip together when the pulling cylinder 110 extends and releases the grip when the pulling cylinder retracts.
As to claim 18, Tjader discloses all that is claimed except for a second pulling cylinder attached to the frame at a stationary end, and defining a movable end extendable relative to the stationary end.  
Handford discloses a wire/cable pulling device comprising first and second cylinders 118, 120.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a second cylinder as disclosed by Handford, since doing so provides the expected benefit of providing a symmetrical pull.
	
As to claim 19, Tjader discloses a pulley 130 carried by the movable end of the pulling cylinder 110.
As to claim 20, Tjader discloses in which the pulley 130 is characterized as a first pulley 130, and further comprising:
a second pulley 160 attached to the frame;
in which at least a portion of the first pulley 130, the vise assembly 140, and the second
pulley 160 are linearly disposed.
As to claim 21, Tjader discloses an electric strike coil 124 disposed proximate the second pulley 160.
As to claim 22, Tjader in view of Handford discloses the system comprising:
a wire rope 120/420; and
the wire pulling machine, in which:
the wire rope 120/420 passes, in order, through the electric strike coil 124, the second pulley 160, the vise assembly 140, the first pulley 130, and the reel (30 of Handford).
Tjader does not disclose a reel disposed within the frame.  Handford discloses a wire pulling apparatus 10 comprising a frame 12, wherein the frame 12 includes a reel 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reel as disclosed by Handford, since doing so provides the expected benefit of winding/unwinding of a wire or cable of a pipeline repair type apparatus.


Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjader in view of Handford as applied to claims 2 and 8 respectively, above, and further in view of Herrick et al (US 2002/0081154).  
As to claims 3 and 11, Tjader in view of Handford discloses all that is claimed except for a hydraulic control manifold in hydraulic fluid communication with the hydraulic motor and the pulling cylinder. Herrick et al discloses a pipeline repair apparatus comprising a hydraulic control manifold 162. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hydraulic control manifold, since doing so provides the expected benefit of 
	
Allowable Subject Matter
Claims 4-5 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as claims 4 and 12, the prior art of record fails to show or suggest wherein the hydraulic control manifold is configured to allow:
a first condition in which hydraulic fluid is provided to extend the pulling
cylinder and in which hydraulic fluid is not provided to power the hydraulic motor; and a second condition in which hydraulic fluid is provided to retract the pulling cylinder and in which hydraulic fluid is provided to power the hydraulic motor.
	As to claim 17, the prior art of record fails to show or suggest in which the vise assembly comprises: a jaw frame carried by the movable end of the pulling cylinder, having a tapered cavity disposed therein; and
a pair of opposed jaws disposed within the tapered cavity;
wherein the tapered cavity is wider in a direction of pulling cylinder extension than in a direction of pulling cylinder retraction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678